United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.L., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS HEALTH ADMINISTRATION,
New York, NY, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 14-1218
Issued: October 24, 2014

Case Submitted on the Record

ORDER REMANDING CASE
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge

On May 1, 2014 appellant filed a timely appeal from a March 25, 2014 merit decision of
the Office of Workers’ Compensation Programs (OWCP). The Board docketed the appeal as
No. 14-1218. By its March 25, 2014 decision, OWCP denied appellant’s claim for traumatic
injury. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
The Board has duly considered the matter and notes that, in the case of William A.
Couch,2 it held that, when adjudicating a claim, OWCP is obligated to consider all evidence
properly submitted by a claimant and received by OWCP before the final decision is issued. In a
letter dated March 12, 2014, received by OWCP on March 24, 2014, a report of Dr. Nazar H.
Haidri, Board-certified in psychiatry and neurology, was received
By decision dated March 25, 2014, OWCP denied appellant’s claim on the grounds that
he had not submitted any medical evidence containing a diagnosis in connection with the
1

5 U.S.C. § 8101 et seq.

2

41 ECAB 548 (1990).

traumatic event of November 8, 2013. OWCP indicated that the most recent medical report
received after issuance of its development letter was dated February 6, 2014.
While OWCP is not required to list every piece of evidence submitted to the record, the
record is clear that Dr. Haidri’s letter dated March 12, 2014 and received on March 24, 2014 was
not reviewed in its decision. Whether OWCP receives relevant evidence on the date of the
decision or several days before, such evidence must be considered.3 As the Board’s decisions
are final as to the subject matter appealed, it is crucial that all evidence relevant to the subject
matter of the claim properly submitted to OWCP be reviewed and addressed.4 Accordingly, the
case is remanded for a proper review of the evidence and, following any necessary further
development, the issuance of an appropriate final decision.
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated March 25, 2014 is set aside and the case remanded for further
action consistent with this order of the Board.
Issued: October 24, 2014
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

3

J.I., Docket No. 12-1062 (issued December 12, 2012); William McKennon, 51 ECAB 145 (1999).

4

See Yvette N. Davis, 55 ECAB 475 (2004).

2

